Exhibit 10.39
AMENDMENT TO THE FIRST
AMENDED AND RESTATED LIBBEY INC. EXECUTIVE SAVINGS PLAN
     Libbey Inc. hereby adopts this Amendment to the First Amended and Restated
Libbey Inc. Executive Savings Plan (the “Executive Savings Plan”). Words and
phrases used herein with initial capital letters that are defined in the
Executive Savings Plan are used herein as so defined. The purpose of this
Amendment is to ensure compliance of the Executive Savings Plan with respect to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
Section 409A applies to compensatory amounts that are “deferred” (for purposes
of Section 409A) after December 31, 2004 (“Post-2004 Deferrals”). This Amendment
applies only to Post-2004 Deferrals under the Executive Savings Plan. To the
extent amounts have been “deferred” (for purposes of Section 409A”) under the
Executive Savings Plan on or before December 31, 2004 (“Pre-2005 Deferrals”),
this Amendment has no effect and such Pre-2005 Deferrals shall continue to be
subject to the terms of the Executive Savings Plan prior to the Amendment. In
addition, no further deferrals may be made under the Executive Savings Plan for
compensatory amounts that relate to services performed after December 31, 2008.
Such amounts are eligible for deferral under the Libbey Inc. Executive Deferred
Compensation Plan (the “2009 Plan”). To the extent provisions of the 2009 Plan
that are incorporated by reference herein conflict with provisions in the
Executive Savings Plan, the provisions of the 2009 Plan control.
     The Executive Savings Plan is amended as follows:
     1. The following shall be added to the end of Section 7.2 of the Executive
Savings Plan:
Notwithstanding the foregoing, with respect to Post-2004 Deferrals, the date of
payment shall be the date of the Executive’s “separation of service,” as such
term is defined in the 2009 Plan, subject to the last two sentences of
Section 7.4 of the 2009 Plan, which two sentences are incorporated herein by
reference.
     2. The following shall be added to the end of Section 7.3 of the Executive
Savings Plan:
Notwithstanding the foregoing, with respect to Post-2004 Deferrals, any such
amount not distributed in the initial year of distribution shall be distributed
in the Executive’s first taxable year in which the Company reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Section 162(m) of the Code.
     3. The following shall be added to the end of Section 7.4 of the Executive
Savings Plan:
Notwithstanding the foregoing, with respect to Post-2004 Deferrals, the payment
of such amount shall be made within 60 days following death.

 



--------------------------------------------------------------------------------



 



     4. The following shall be added to the end of Section 7.5 of the Executive
Savings Plan:
Notwithstanding the foregoing, with respect to Post-2004 Deferrals, payment
under this Section 7.5 shall be made in compliance with Section 7.8 of the 2009
Plan, which is incorporated herein by reference.
     5. The following shall be added to the end of Section 9.1 of the Executive
Savings Plan:
The preceding section shall not apply with respect to Post-2004 Deferrals.
     Executed as of                      day of December 2008.

                  LIBBEY INC.    
 
           
 
  By:        
 
           

2